Citation Nr: 0110347	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial (compensable) rating 
for bilateral hearing loss.  

2.  Entitlement to service connection for right eye scar due 
to shrapnel wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida granting service connection for 
bilateral hearing loss and assigning a noncompensable 
evaluation, and denying service connection for a right eye 
scar due to shrapnel.  The decision and statement of the case 
indicate that the claim for service connection was not well 
grounded.


REMAND

The record reflects that the veteran's service medical 
records are not available, as any records that were created 
during the veteran's military service would have been stored 
in the area damaged by a fire at National Personnel Records 
Center.  Efforts to find references to treatment of the 
veteran among materials compiled by the Surgeon General's 
Office were unsuccessful.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the RO should take 
steps to comply with the requirements of § 3 of the VCAA with 
regard to attempts to obtain evidence of shrapnel injuries in 
service, to include obtaining corroborative lay evidence.  In 
addition, the June 1999 VA Compensation and Pension 
examination mentioned the veteran would be transferring his 
care to the West Palm Beach VA medical facility, and that a 
baseline fluorescein angiogram be obtained.  The claim was 
denied because there was no evidence of disability yet it 
does not appear that records from that facility have been 
requested since the June 1999 VA Compensation and Pension 
examination.  Regarding his hearing loss claim, it was 
reported in the written argument submitted on the veteran's 
behalf in February 2001 that the symptoms of his hearing loss 
have increased in severity.  The most recent hearing 
examination was conducted in June 1999.  

The Board notes that on a VA Form 21-4142 (JF), Authorization 
and Consent to Release Information to the VA, the veteran 
reported that Boca Raton Community Hospital examined him and 
confirmed that the scar tissue in his eye was due to an 
explosion in tank during the war.  Records from that facility 
are dated in November 1986 and contain no such evidence, 
however.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records of 
treatment administered to the veteran at 
the VA medical facility in West Palm 
Beach, Florida, since June 1999.  

2.  The RO should take appropriate steps 
with regard to the information the veteran 
provided in VA Form 21-4142 (JF) regarding 
statements made by medical personnel, at 
the Boca Raton Community Hospital, that 
were reported by the veteran to have 
diagnosed the presence of scar tissue in 
the eye and attributed it to an inservice 
injury in light of the VCAA.  

3.  The veteran should be afforded the 
opportunity for a VA audio examination to 
determine the nature and severity of his 
service connected bilateral hearing loss.  
Any testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims folder 
and copy of this Remand in conjunction 
with the examination.  All findings should 
be reported in detail.  A complete 
rationale for any opinion expressed should 
be included in the examination report.  

4.  The veteran should be afforded the 
opportunity for a VA examination by a 
physician who is a specialist in eye 
disorders in order to determine the 
existence and etiology of any eye 
disability, to include residual scars the 
veteran alleges were caused by shrapnel.  
Any testing deemed necessary should be 
performed and all findings reported in 
detail.  The examiner should be provided 
with the veteran's claims folder and copy 
of this Remand in conjunction with the 
examination.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any eye disability (if diagnosed) 
is related to service, including if it is 
residual to shrapnel wounds incurred 
during service.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case and afforded the appropriate period 
of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




